Citation Nr: 1605404	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  09-27 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.
 
2.  Entitlement to service connection for a left eye disability.
 
3.  Entitlement to service connection for a skin infection, including on the face.
 
4.  Entitlement to service connection for a groin infection.

5.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, polysubstance dependence, and personality disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran, D.H.


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to December 1975.  In addition, the record reflects that the Veteran has had periods of U.S. Army Reserve service.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2005 rating decision of the VA RO in Philadelphia, Pennsylvania.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearing has been added to the claim file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

These issues were remanded by the Board in April 2013 for further development, which has since been completed.


FINDINGS OF FACT

1.  Hepatitis C is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service.

2.  A left eye scar has been shown to be etiologically related to active service

3.  A skin infection, including on the face is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service.

4.  A groin infection is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service.

5.  An acquired psychiatric disorder, including PTSD, depression, polysubstance dependence, and personality disorder was not shown in service or until several years after service, and is not shown by the most probative evidence of record to be etiologically related to a disease, injury, or event in service, including an in-service stressor.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in, or caused or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).
2.  Service connection for a left eye scar is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  A skin infection, including on the face was not incurred in, or caused or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  A groin infection was not incurred in, or caused or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  An acquired psychiatric disorder, including PTSD, depression, polysubstance dependence, and personality disorder was not incurred in, or caused or aggravated by, active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the fully favorable determination in this case with regard to the Veteran's claim for service connection for a left eye scar, no discussion of compliance with VA's duty to notify and assist is necessary with regard to this claim.

With respect to the Veteran's remaining claims on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in January 2005, April 2005, June 2012, and May 2013 fully satisfied the duty to notify provisions.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and available, relevant VA and private medical records are in the file.  In April 2011, the Veteran was notified that efforts had failed to obtain his service treatment records.  In July 2011, VA issued a Formal Finding on the Unavailability of Service Records.  With regard to his VA treatment records, records were requested from VA facilities in Coatesville, Pennsylvania, and Fayetteville, North Carolina, from 1975 to 1999, as directed in the April 2013 Board remand.  A September 2013 response from the Coatesville VA Medical Center (VAMC) indicated that the requested records had been transferred to the Philadelphia VAMC.  In an October 2013 Report of General Information, the Veteran clarified that he did not go to a VAMC until the late 1990s.  As records from the Coatesville VAMC, the Fayetteville VAMC, and the Philadelphia VAMC dating back to the 1990s have been associated with the claims file, the Board finds that all available VA records have been obtained.  Therefore, the Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

With regard to the Veteran's claims for service connection for a skin condition, hepatitis C, a groin condition, and a psychiatric disorder, the Board acknowledges that a VA examination and opinion have not been obtained regarding these claims.  However, the Board finds that a VA examination is not necessary in order to decide these claims.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279. 

With regard to the Veteran's groin infection and skin condition claims, there is no medical evidence documenting such current disabilities.  Moreover, there is no medical evidence documenting skin or groin complaints dating back to his service or suggesting an association to service.  While the Board has considered the Veteran's lay statements regarding a connection between these claimed disabilities and service, the Board ultimately finds these assertions are not competent, as discussed in further detail below.  Accordingly, a VA examination is not necessary to resolve these claims.

With regard to the Veteran's hepatitis C and psychiatric disorders claims, the Board notes that the evidence of record demonstrates current disabilities.  However, there is no medical evidence to suggest that the Veteran's hepatitis C or psychiatric disorders date back to his service or are associated with his service in any way.  With regard to lay assertions, the Board does not find the Veteran is competent to link a current diagnosis of hepatitis C or a psychiatric disorder to service, as will be discussed in further detail.  Moreover, the Veteran has not provided consistent reports of continuity of pertinent symptomatology pertaining to these disorders since service.  With no medical evidence or competent, credible lay evidence suggesting an association to service, the Board finds that a VA examination is not necessary to resolve these claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2015).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2015); see also, 38 U.S.C.A. § 1154(b) (West 2015).  Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

In addition, there are special provisions relating to PTSD claims based on fear of hostile military or terrorist activities.  Specifically, 38 C.F.R. § 3.304(f)(3) provides that "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."

With respect to personality disorders, congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  However, service connection may be granted, in limited circumstances, for disability due to aggravation of a constitutional or developmental abnormality by superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Further, where the Veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39  (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  As psychoses is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply to the issue of psychoses.

1.  Entitlement to service connection for hepatitis C.
 
The Veteran is seeking service connection for hepatitis C.  Specifically, he suggested at the January 2013 hearing that he was first alerted to a potential problem in 1978 when he attempted to donate blood and was denied.  He claimed that he was not told that he had hepatitis C until he sought medical treatment in the 1990s at a VA facility in Fayetteville, North Carolina.  The Veteran asserted that he had a lymph node infection in service for which he had an operation, which is how he believed he contracted hepatitis C.  He also suggested that he could have contracted hepatitis C from immunizations he received during service.  

As noted above, the majority of the Veteran's active duty service treatment records are unfortunately not available for review.

Post-service VA medical records document that the Veteran has hepatitis C.  

A February 1998 VA treatment record noted that the Veteran reported a history of intravenous cocaine abuse about 8 years prior and that he had used cocaine for about 15 years.  He reported that, in the past, he shared needles.  A March 1998 VA treatment record noted the Veteran's hepatitis b surface antibody was positive at 31.2.  A May 1998 VA treatment record noted that the Veteran had a diagnosis of hepatitis B and that the Veteran reported experimentation with heroin and amphetamines in the past with the last use being over 20 years ago.  He reported using cocaine at 22 years old.

VA treatment records reflect that the Veteran tested positive on November 9, 2000, for hepatitis C RNA viral load.

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).  Presently, there is no medical evidence of record relating a current diagnosis of hepatitis C to service.  

The Board has considered the Veteran's contentions that he has hepatitis C as a result of his active duty service.  With regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

While the Board finds that the Veteran is competent to report being diagnosed with hepatitis C, he is not competent to link a current diagnosis of hepatitis C to his active duty service.  Moreover, while the Veteran has relayed that he was told his blood was not fit for donation in 1978, there is no evidence of record, other than the Veteran's suspicions, to suggest that this denial was based upon hepatitis C at that time. 

The first evidence of record of a diagnosis of hepatitis C is from 2000, 25 years after his active duty service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). It should be noted as well that, in the interim since his military service, the Veteran provided an extensive personal history in his VA treatment records of intravenous drug use and sharing needles.

Therefore, as there is no competent lay evidence linking a current diagnosis of hepatitis C to service, no medical evidence linking a current diagnosis of hepatitis C to service, and the first diagnosis of hepatitis C of record is from 2000, 25 years after his discharge from service, the preponderance of the evidence is against the claim for service connection. 

As the preponderance of the evidence is against the claim for service connection for hepatitis C, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2.  Entitlement to service connection for a left eye disability.
 
The Veteran is seeking service connection for a left eye disability.  At the January 2013 hearing, the Veteran asserted that he ran into someone in front of him while marching in the gas chamber and cut his eye.  He asserted that the gas combined with the open wound damaged his eye and that he currently has a residual scar and his eye lid twitches a little bit.  

As noted above, the majority of the Veteran's active duty service treatment records are unfortunately not available for review.

A December 1981 Report of Medical Examination noted that the Veteran had a scar on his left eye.  A December 1981 Report of Medical History noted that the Veteran did not have and had never had eye trouble.  The Veteran denied eye trouble or injury of any sort on a December 1981 Medical Screening.

Presently, there is no medical evidence of record relating a current diagnosis of a left eye disability or a left eye scar to service.  However, the Board notes that the Veteran is competent report developing a scar from an injury during service and to observe a current scar.  Moreover, the Board notes that this scar was recorded at the December 1981 Report of Medical Examination.  

Therefore, as the competent lay evidence reflects an in-service eye injury resulting in a scar, as well as a current left eye scar, the Board will resolve all reasonable doubt in favor of the Veteran and grant service connection for a left eye scar. 

3.  Entitlement to service connection for a skin infection, including on the face.
 
The Veteran is seeking service connection for a skin infection, including on the face.  At the January 2013 hearing, the Veteran testified that he ran into someone in front of him while marching in the gas chamber in service and cut his eye.  He testified that the injury to his eye led to an infection that caused problems throughout his face.

As noted above, the majority of the Veteran's active duty service treatment records are unfortunately not available for review.

A February 1974 service record documented that no rash was noted.  A December 1981 Report of Medical Examination noted that the Veteran had a scar on his left eye and right forearm.  No other skin conditions were noted.  Clinical evaluation of the skin was normal.  A December 1981 Report of Medical History noted that the Veteran did not have and had never had a skin disease.  

Presently, there is no medical evidence of record relating a current diagnosis of a skin infection or condition of any kind to service.  

The Board has considered the Veteran's contentions that he developed a skin infection as a result of his active duty service.  While the Board finds that the Veteran is competent to report observing a skin condition, he is not competent to link a current diagnosis or residuals of a skin infection to his service.  Furthermore, the Veteran actually denied having or ever having a skin disease on a December 1981 Report of Medical History.  

Therefore, as there is no medical evidence or competent lay evidence linking a current diagnosis or residuals of a skin infection to service, and the Veteran actually denied ever having a skin disease in December 1981, the preponderance of the evidence is against the claim for service connection. 

As the preponderance of the evidence is against the claim for service connection for a skin infection, including on the face, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

4.  Entitlement to service connection for a groin infection.

The Veteran is seeking service connection for a groin infection.  Specifically, he asserted at the January 2013 hearing that he had a lymph node infection in service for which he had an operation, as well as related treatment for several weeks, resulting in a scar and feelings of discomfort.  He further asserted that he had recurrences of the lymph node infections.

As noted above, the majority of the Veteran's active duty service treatment records are unfortunately not available for review.

A December 1981 Report of Medical Examination noted that clinical evaluation of the Veteran's genitourinary system was normal.  Moreover, this report specifically noted scars on the Veteran's left eye and forearm but gave no indication of a groin scar.  On a December 1981 Report of Medical History, the Veteran reported having a venereal disease in 1974.   

Current medical evidence does not document a groin infection or any residuals of a groin infection.

The Board has considered the Veteran's contentions that he has a groin disorder as a result of his active duty service.  However, he is not competent to diagnose himself with and link a groin infection or residuals of a groin infection to service.  Moreover, to the extent he has asserted that he has a related scar, the Board find that these assertions are not credible as they are contradicted by the December 1981 examination report, which did not record such a scar, despite other scars being recorded at that time.  

Therefore, as there is no medical evidence or competent, credible lay evidence linking a current diagnosis or residuals of a groin infection to service, the preponderance of the evidence is against the claim for service connection.

As the preponderance of the evidence is against the claim for service connection for a groin infection, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

5.  Entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, polysubstance dependence, and personality disorder.

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, polysubstance dependence, and personality disorder.  Specifically, the Veteran has attributed his psychiatric disorder to an in-service incident, in which a good friend drowned and had to be dragged out of the Han River.

As an initial matter, the Board notes that the Veteran's reported stressor of having a friend drown during service is not verifiable, as the Veteran was unable to provide a full name or an approximate time frame during which this incident occurred.  Moreover, the Veteran has never provided a stressor suggesting that he believes his PTSD is based on any other stressor incidents, to include a fear of hostile military or terrorist activities.  

As noted above, the majority of the Veteran's active duty service treatment records are unfortunately not available for review.

A December 1981 Report of Medical Examination noted that clinical psychiatric evaluation was normal.  On a December 1981 Report of Medical History, the Veteran denied depression or excessive worry.   

Post-service, an April 1994 VA psychological assessment diagnosed the Veteran with polysubstance abuse, depression, NOS, and a personality disorder, NOS.

More recent post-service VA medical records document diagnoses of depression and PTSD.  See VA treatment record, September 2006.

With regard to granting service connection on a direct basis, the Board notes that there is presently no medical evidence of record relating a current diagnosis of a psychiatric disorder of any kind to service.  The Veteran specifically denied depression or excessive worry in 1981 medical records.  When the Veteran underwent a 1994 VA psychological assessment, he gave no indication that he believed his problems were in any way related to his service or dated back to his service.  At that time, the Veteran reported no history of prior treatment of emotional disorder or situational emotional problems.  The examiner noted that there was evidence of an emotional disorder and that this disorder was most likely related primarily to the impact of substance abuse.  

The Board has considered the Veteran's contentions that he has a psychiatric disorder as a result of his active duty service.  While the Board finds that the Veteran is competent to report experiencing symptoms such as depression or anxiety, he is not competent to link a current psychiatric diagnosis to his active duty service, as he has no medical training or expertise which render him competent to do so.   

Moreover, the Board notes that the first evidence of record of psychiatric complaints is from 1994, approximately 19 years after his active duty service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Therefore, as there is no verifiable stressor, no competent lay evidence linking a current diagnosis of a psychiatric disorder of any kind to service, no medical evidence linking a current diagnosis of a psychiatric disorder of any kind to service, the Veteran specifically denied excessive worry and depression in 1981, and the first evidence of record of any psychiatric complaints is from 1994, 19 years after his discharge from service, the preponderance of the evidence is against the claim for service connection on a direct basis. 

With regard to granting service connection for presumptive diseases under 38 C.F.R. § 3.309(a), there is no medical evidence of record reflecting that the Veteran demonstrated a psychosis of any kind to a compensable degree within one year of discharge from active duty.  Moreover, the Veteran has not consistently asserted a continuity of symptoms since service.  Specifically, he asserted on a December 2004 claim that his major depression began in June 1996, and he denied depression or excessive worry in a 1981 medical record.  As such, service connection cannot be granted for this claimed disability on a presumptive basis under 38 C.F.R. § 3.309(a). 

As the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, including PTSD, depression, polysubstance dependence, and personality disorder, the benefit-of-the-doubt rule does not apply, and this claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  






ORDER

Entitlement to service connection for hepatitis C is denied.
 	
Entitlement to service connection for a left eye scar is granted.
 
Entitlement to service connection for a skin infection, including on the face is denied.
 
Entitlement to service connection for a groin infection is denied.

Entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, polysubstance dependence, and personality disorder is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


